United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1737
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Benjamin J. Larue, also known            *
as hardhornyguy24,                       * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 29, 2008
                                 Filed: May 2, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Benjamin J. Larue guilty of using interstate commerce to attempt
to entice a minor to engage in sexual activity for which he could be criminally charged
(Count One), and traveling in interstate commerce to attempt to engage in illicit sexual
conduct (Count Two), in violation of 18 U.S.C. §§ 2422(b) and 2423(b). The district
court1 sentenced him to 60 months in prison, which was the statutory minimum in
effect for Count One when Larue committed the crimes in June 2004, and 5 years of


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
supervised release. On appeal, counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that there was no evidence
presented that Larue would have actually engaged in sexual activity with a minor.

       We review the sufficiency of the evidence in the light most favorable to the
government, resolving evidentiary conflicts in favor of the government, and accepting
all reasonable inferences that support the jury’s verdict. See United States v. Birdine,
515 F.3d 842, 844 (8th Cir. 2008). We hold that the evidence was sufficient to find
Larue guilty on both counts. The government introduced at trial evidence of online
conversations between Larue and an individual who purported to be a 14-year-old girl,
in which Larue suggested that they engage in various sexual acts when her mother was
not home, and obtained directions from a town in Kansas to her apartment in
Missouri. The evidence further showed that he then drove to the apartment and
knocked on the door. See United States v. Patten, 397 F.3d 1100, 1102-03 (8th Cir.
2005) (for § 2422(b) conviction, jury could reasonably infer from defendant’s online
conversation and travel to meet minor that he intended to persuade minor to engage
in sexual activity); United States v. Blazek, 431 F.3d 1104, 1108 (8th Cir. 2005) (for
§ 2423(b) conviction, government had to show defendant traveled in interstate
commerce with intent to engage in illicit sexual conduct as defined in 18 U.S.C.
§ 2423(f)).

       We have carefully reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75 (1988), and have found no frivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-